Citation Nr: 1529386	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-02 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served with the Army National Guard, including a confirmed period where she was ordered to active duty in support of Operation Enduring Freedom from November 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for entitlement to service connection for sleep apnea and a low back disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To attempt to obtain service treatment records from the Veteran's period of active duty; to acquire updated records of treatment with VA facilities; and to provide the Veteran with VA medical opinions and examination.

The claims file contains a DD Form 214, Certificate of Release or Discharge from Active Duty, demonstrating that the Veteran was ordered to active duty in support of Operation Enduring Freedom from November 2009 to June 2010, with service in Afghanistan from December 2009 to June 2010.  Although service treatment records (STRs) spanning approximately 20 years of national guard service have been associated with the claims file, STRs from the Veteran's period of active duty remain outstanding.  In February 2013, the RO associated a memorandum with the file: a Formal Finding of Unavailability of complete STRs for the Veteran's period of service in the Army National Guard from November 2009 to June 2010.  The memorandum specifies that in January 2012, requests for STRs were made to the Missouri Adjutant General's office and to the Veteran.  It further notes that incomplete service treatment records were received from the Missouri Adjutant General's Office in February 2012, and that the Veteran had not submitted the STRs as of February 2013.  Although the February 2013 memorandum states that all efforts to obtain the records have been exhausted, it does not appear that a follow-up request was made to the Missouri Adjutant General or the Veteran's Missouri National Guard unit when the initial production of records failed to include STRs from the Veteran's period of active duty.  As negative responses from these entities regarding these particular records are not in the claims file, it is not evident that further attempts to obtain such records would be futile.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, to include service treatment records.  38 C.F.R. § 3.159(c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  Thus, on remand, additional efforts should be taken to obtain these service treatment records.   

The Veteran has not yet been provided with VA examination with respect to her claim for service connection for a low back disability or with VA medical opinion with respect to the etiology of her diagnosed obstructive sleep apnea.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The claims file contains a private treatment record from February 2011 which records a diagnosis of "significant sleep apnea."  Although the record does not show that the Veteran has been provided with a diagnosis for a low back disability, she is competent to describe symptoms of recurrent low back pain, and VA treatment records from as early as October 2010 document such complaints.  On her VA Form 9, the Veteran reported that she was treated for a sleep disorder in Afghanistan in 2010, and was treated by the same physician during service for her back.  Finally, as the Veteran separated from active duty in June 2010, the Board finds that the subsequent records of treatment, a mere four months later, are sufficiently near-in-time to separation from active military service as to provide an indication that the current disabilities may be related to service.  The Board finds that the current evidence of record meets the low burden necessary to warrant VA examination and opinion.  Therefore, on remand, the Veteran should be provided with a VA examination and medical opinion with respect to the nature and etiology of any low back disability and a VA medical opinion as to the etiology of her currently-diagnosed obstructive sleep apnea.

The most recent VA treatment record in the claims file is a physician note from the Wiregrass Community Based Outpatient Clinic from July 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Board is remanding the case for further development, the AOJ should obtain updated records of VA treatment and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Missouri Office of the Adjutant General, the Veteran's Army National Guard unit, and any other appropriate records repository to obtain the Veteran's service treatment records from her period of active duty with the Army National Guard from November 2009 to June 2010.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding records requests from Federal facilities must be followed.  All records and responses received should be associated with the claims file. 

2.  Obtain any and all of the Veteran's VA treatment records from July 2013 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Thereafter, schedule the Veteran for an examination with a suitably qualified VA medical professional to assess the nature and etiology of any low back disability.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following:
 
a.  Provide a diagnosis for any back disability present at any time during the appeal period (June 2010 to present).

b.  For any diagnosis provided, state whether it at least as likely as not (50 percent probability or greater), arose during or was caused by any incident of active military service.

The examiner is advised that because a November 2009 medical examination did not note any physical abnormalities or defects relating to the low back, the Veteran is presumed to have entered this period of active duty in sound medical condition with respect to her back.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing parts one and two, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") for a VA medical opinion as to the etiology of the Veteran's obstructive sleep apnea.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea arose during or is otherwise etiologically related to her active military service (from November 2009 to June 2010).

* The reviewer's attention is directed to a November 2010 VA mental health triage note which recorded the Veteran's report of receiving a diagnosis of "delayed sleep phase disorder" from a psychologist in Afghanistan in May 2010.  The Veteran described sleeping between five and eight hours per night with both initiation and maintenance difficulties.  The Veteran further stated that she was concerned about sleep apnea due to her snoring, and a private sleep study in February 2011 confirmed a diagnosis of obstructive sleep apnea.

The reviewer is advised that because a November 2009 medical examination did not note any physical abnormalities or defects relating to a sleep disorder, the Veteran is presumed to have entered this period of active duty in sound medical condition with regard to this issue.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the examination report the rationale for any opinion expressed.  However, if the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the above, review the relevant medical reports to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as necessary.  

6.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claims for service connection for obstructive sleep apnea and a low back disability in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.



[CONTINUED ON NEXT PAGE]

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

